Matter of Jason M. (Joshua M.) (2020 NY Slip Op 01781)





Matter of Jason M. (Joshua M.)


2020 NY Slip Op 01781


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


233 CAF 18-01897

[*1]IN THE MATTER OF JASON M., ARIANNA M., AND CLARICE M. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JOSHUA M., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT.
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JANE I. YOON OF COUNSEL), ATTORNEY FOR THE CHILDREN.

	Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered April 11, 2018 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, determined that the subject children were permanently neglected by respondent. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Lisa E.  [appeal No. 1], 207 AD2d 983, 983 [4th Dept 1994]).
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court